office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 cjmagee postf-137156-08 uilc 263a date date to area_counsel heavy manufacturing transportation large mid-size business from associate chief_counsel income_tax accounting subject request for taxpayer-specific cca this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------------------------------------------- ---- ---- ----- ----- ----- ----- ----- ------------------------------------- a b c d e f g h issue whether the following indirect_costs are properly allocable to property produced as a result of taxpayer’s construction and remodeling activities salaries pensions and other related costs and employee benefit expenses of h employees postf-137156-08 conclusion yes the indirect_costs at issue directly benefit or are incurred by reason of taxpayer’s performance of production activities see sec_1_263a-1 of the income_tax regulations accordingly these indirect_costs are properly allocable to property produced moreover the indirect_costs previously described are specifically identified in sec_1_263a-1 as examples of indirect_costs that must be capitalized under sec_263a of the internal_revenue_code to the extent they are properly allocable to property produced facts taxpayer is a diversified financial services company in taxpayer opened a banking stores b regional commercial banking offices and remodeled c banking stores in taxpayer opened d banking stores and remodeled e banking stores taxpayer employs a group_of_employees in a unit known as the h the primary function of the h is to manage the space needs of the bank for the years and the h employed approximately f full-time_equivalent_employees their responsibilities include overseeing leasing maintenance and repairs space configuration remodeling and construction activities of the full-time_equivalent_employees approximately g were involved to some degree in construction activities taxpayer capitalized the direct costs of property produced as a result of h’s construction and remodeling activities but did not capitalize certain indirect_costs these indirect_costs include internal salaries pensions and other related costs and employee benefit expenses of the h employees law and analysis sec_263a and b provide that allocable_costs of real or tangible_personal_property produced_by_the_taxpayer must be capitalized sec_263a provides that the term allocable_costs of real or tangible_property produced_by_the_taxpayer are the direct costs of this property and the property's proper share of those indirect_costs including taxes part or all of which are allocable to the property sec_1_263a-1 provides taxpayers must capitalize all direct costs and certain indirect_costs properly allocable to real_property and tangible_personal_property produced_by_the_taxpayer sec_1_263a-1 provides that taxpayers that produce real_property and tangible_personal_property producers must capitalize all the direct costs of producing the property described in sec_1_263a-1 and the property’s properly allocable postf-137156-08 share of indirect_costs described in sec_1_263a-1 regardless of whether the property is sold or is used in the taxpayer’s trade_or_business sec_1_263a-1 provides that taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to property produced sec_1_263a-1 provides that capitalize means in the case of property that is produced_by_the_taxpayer to charge to a capital_account or basis sec_1_263a-1 provides that self-constructed assets are assets produced by a taxpayer for use by the taxpayer in its trade_or_business self-constructed assets are subject_to sec_263a sec_1_263a-1 provides that in general taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to property produced sec_1_263a-1 provides that indirect_costs are defined as all costs other than direct_material_costs and direct_labor_costs in the case of property produced taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 provides examples of indirect_costs required to be capitalized to property produced these examples include but are not limited to indirect labor costs officers’ compensation pension and other related costs and employee benefit expenses sec_1_263a-1 provides that indirect labor costs include all labor costs including the elements of labor costs set forth in sec_1_263a-1 that cannot be directly identified or associated with particular units or groups of units of specific property produced eg factory labor that is not direct labor as in the case of direct labor indirect labor encompasses full-time and part-time employees as well as contract employees and independent contractors sec_1_263a-1 provides that officers’ compensation includes compensation paid to officers of the taxpayer sec_1_263a-1 provides that pension and other related costs include contributions paid to or made under any stock bonus pension profit sharing or annuity plan or other plan deferring the receipt of compensation whether or not the plan qualifies under sec_401 contributions to employee_plans representing past services must be capitalized in the same manner and in the same proportion to property currently being acquired or produced as amounts contributed for current service postf-137156-08 sec_1_263a-1 provides that employee benefit expenses include all other employee benefit expenses not described in sec_1_263a-1 to the extent such expenses are otherwise allowable as deductions sec_1_263a-2 provides in general that sec_263a applies to real_property and tangible_personal_property produced by a taxpayer for use in its trade_or_business in addition sec_263a applies to property produced for a taxpayer under contract with another party sec_263a and sec_1_263a-2 provide for purposes of sec_263a that the term produce includes the following construct build install manufacture develop improve create raise or grow sec_1_263a-2 provides that except as specifically provided in sec_263a with respect to interest costs producers must capitalize direct and indirect_costs properly allocable to property produced under sec_263a without regard to whether those costs are incurred before during or after the production_period as defined in sec_263a the issue is whether certain indirect_costs incurred by taxpayer which consist of salaries pensions and other related costs and employee benefit expenses of the h employees are properly allocable to property produced by taxpayer and accordingly must be capitalized under sec_263a the specific issue raised by the examining agent is whether taxpayer is required to capitalize indirect_costs related to self-constructed assets and improvements to self- constructed assets under sec_263a the fact that taxpayer self constructs assets is indisputable a substantial portion of the work of the h involves overseeing the construction of and contracting for the construction of self-constructed assets thus a portion of the salaries pensions and other related costs and employee benefit expenses identified by the examining agent are incurred by reason of activities of the h employees that result in the production of property under sec_263a like the transportation_property in 418_us_1 94_sct_2757 41_led_535 discussed below the indirect_costs at issue -- salaries pensions and other related costs and employee benefit expenses -- are costs that directly benefit or are incurred by reason the construction of self-constructed assets moreover these indirect_costs are explicitly identified by the regulations as categories of indirect_costs that are required to be capitalized under sec_263a see sec_1_263a-1 accordingly taxpayer must capitalize these indirect_costs to the property produced as a result of h’s construction and remodeling activities for its part taxpayer believes that the indirect_costs at issue should be analyzed under 224_f3d_874 8th cir as explained below wells fargo is irrelevant to the issue of whether these costs must be capitalized to real and tangible_personal_property under sec_263a postf-137156-08 in wells fargo corporate officers of a subsidiary spent part of their time negotiating a merger transaction with the taxpayer the subsidiary paid the officers the same compensation that it was paying them to perform their day-to-day operational duties after completion of the merger the taxpayer which became the percent owner of the subsidiary deducted the portion of the salaries paid to these corporate officers that was attributable to services performed in merging the companies the wells fargo court analyzed whether the indirect_costs at issue salaries paid to corporate officers were ordinary under sec_162 and thus fully deductible in the taxable_year or whether these costs were capital expenditures under sec_263 in applying the origin of the claim doctrine the wells fargo court concluded that if an expense is directly related to the capital_transaction and therefore the long term benefit then it should be capitalized in reversing the tax_court the wells fargo court held that the salaries at issue were currently deductible because there is only an indirect relationship between the salaries which originate from the employment relationship and the acquisition which provides the long term benefit wells fargo simply does not apply here the wells fargo court addressed whether the costs to create an intangible asset must be capitalized under sec_263 accordingly we disagree with taxpayer’s argument that the direct relationship_test in wells fargo should be used in determining whether the costs at issue constitute indirect_costs under sec_1_263a-1 because in taxpayer’s case the examining agent is arguing that the indirect_costs at issue must be capitalized to real_property and tangible_personal_property produced as a result of the h’s construction and remodeling activities a brief history of sec_263a may be helpful at this point prior to enactment of sec_263a the issue of whether a taxpayer must capitalize the cost of constructing real_property and tangible_personal_property was addressed on a case-by-case basis and yielded different results for different industries in idaho power the supreme court held that sec_263 of the code bars depreciation_deductions on transportation equipment including passenger cars trucks power-operated equipment and trailers that a taxpayer owned and used in the construction of the taxpayer’s capital facilities the idaho power court reasoned that the depreciation on the transportation equipment is similar to wages paid in connection with the construction or acquisition of the capital_asset which must be wells fargo f 3d pincite citing 503_us_79 112_sct_1039 117_led_226 holding that while the mere presence of a future benefit may not warrant capitalization a taxpayer’s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the expense should be deducted or capitalized 403_us_345 29_led_519 91_sct_1893 holding that a taxpayer must capitalize an amount_paid to create or enhance a separate and distinct asset id pincite citing indopco u s emphasis in original id emphasis in original postf-137156-08 capitalized and are then entitled to be amortized over the life of the capital_asset so acquired in congress unsatisfied with this case-by-case approach effectively codified and extended the idaho power result to production activities of all industries by enacting sec_263a see sec_263a a and b sec_263a and the regulations thereunder require a taxpayer who produces real_property and tangible_personal_property to capitalize the property’s properly allocable share of indirect_costs to the property produced regardless of whether the property is sold or is used in the taxpayer’s trade_or_business see sec_263a and sec_1_263a-1 these statutory and regulatory rules are intended to provide uniform rules regarding capitalization of direct and indirect_costs of producing real_property and tangible_personal_property regardless of the industry involved or the type of real_property and tangible_personal_property produced accordingly the issue properly stated is whether the h’s costs consisting of salaries pensions and other related costs and employee benefit expenses are properly allocable to property produced as a result of the h’s construction and remodeling activities see sec_1_263a-1 the criteria for analyzing and determining whether those costs are properly allocable under sec_263a to the real_property and tangible_personal_property produced_by_the_taxpayer are found in sec_1_263a-1 the analysis of the wells fargo court to determine whether costs are allocable or capitalizable to intangible_property under sec_263 is simply irrelevant moreover reliance on that judicial analysis of sec_263 would be a reversion to the state of affairs that congress sought to remedy by enacting sec_263a the indirect_costs at issue must be capitalized under sec_263a because the costs directly benefit and are incurred by reason of h’s performance of production activities taxpayer’s reliance on the wells fargo decision to argue that these costs are currently deductible is misplaced this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views idaho power co u s pincite citing briarcliff candy corp v commissioner 475_f2d_775 2nd cir 44_tc_382 aff'd 373_f2d_45 10th cir 198_fsupp_234 nd ohio sec_1_266-1 e postf-137156-08 please call if you have any further questions george blaine associate chief_counsel income_tax accounting by _____________________________ jeffrey mitchell chief branch income_tax accounting
